Citation Nr: 0907108	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for Kennedy's syndrome 
to include as due to exposure to Agent Orange.

2. Entitlement to service connection for type 2 diabetes to 
include as due to exposure to Agent Orange.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In December 2006, the Veteran did not appear at a hearing 
before the Board. Without good cause shown for the failure to 
appear, the request for the hearing is deemed withdrawn. 38 
C.F.R. § 20.704(d).

Preliminary Matter 

Because the case is based on exposure to certain herbicides 
in which the only evidence of exposure is service on a vessel 
off the shore of Vietnam, the case was the subject of a 
judicial stay. 

By way of background, in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the United States Court of Appeal for Veterans Claims 
(Court) reversed a Board decision, which denied service 
connection for type 2 diabetes as a result of exposure to 
herbicides.  The Board determined that, although the 
appellant had served in the waters off the shore of the 
Republic of Vietnam, such service did not warrant application 
of the presumption of herbicide exposure because the 
appellant never set foot on land in Vietnam.  VA appealed the 
Court's decision. 

In September 2006, the Secretary of Veterans Affairs 
(Secretary) issued a memorandum directing the Board to stay 
action on and refrain from remanding all claims of service 
connection based on exposure to herbicides in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam. 
Chairman's Memorandum No. 01-06-24 (implemented the stay). 

In January 2007, in Ribaudo v. Nicholson, 20 Vet. App. 552 
(2007) (en banc), the Court held that the Secretary 
"possesses no authority, inherent or otherwise, to stay, 
arbitrarily and unilaterally, the processing of appeals 
merely because he disagrees with a decision of the Court.  

The Court noted that if the Secretary wished to stay the 
effect of any decision issued by it during the pendency of an 
appeal, he must file a proper motion to stay with either the 
Veterans Court or the Federal Circuit.

In January 2007, the Secretary filed such a motion, asking 
the Court to stay the precedential effect of Haas and to 
delay entering judgment in Ribaudo until it had ruled upon 
the motion to stay.  The Court then issued a temporary stay 
on adjudication of cases at VA that were potentially affected 
by Haas.  Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per 
curiam order). 

In April 2007, the full Court panel issued an order in 
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam 
order), which dissolved the January 2007 temporary stay, and 
stayed VA's adjudication of all cases potentially impacted by 
Haas until such time as the Federal Circuit issued mandate in 
the pending appeal of the Haas decision.    

In May 2008, the United States Court of Appeals for Federal 
Circuit (Federal Circuit) reversed the Court in Haas, holding 
that the Court had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Federal Circuit 
issued a mandate in Hass effective October 16, 2008.  

The appellant in Haas then filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).

As the stay of Haas-related cases is no longer in effect, and 
in light of the Supreme Court's denial of certiorari, the 
General Counsel of VA advised that the Board may resume 
adjudication of the previously stayed cases.  

And the Board is now proceeding with appellate review of the 
Veteran's claims. 


FINDINGS OF FACT

1. The Veteran did not serve within the land borders, 
including the inland waters, of Vietnam during the Vietnam 
era and exposure to Agent Orange is not shown. 

2. Kennedy's syndrome was not affirmatively shown to have had 
onset during service; Kennedy's syndrome was not manifested 
to a compensable degree within one year from the date of 
separation from service; Kennedy's syndrome, first diagnosed 
after service beyond the one-year presumptive period for a 
chronic disease, is unrelated to an injury, disease, or event 
of service origin.

3. Type 2 diabetes was not affirmatively shown to have had 
onset during service; type 2 diabetes was not manifested to a 
compensable degree within one year from the date of 
separation from service; diabetes mellitus, first diagnosed 
after service beyond the one-year presumptive period for a 
chronic disease, is unrelated to an injury, disease, or event 
of service origin. 


CONCLUSIONS OF LAW

1. Kennedy's syndrome was not incurred in or aggravated by 
service; Kennedy's syndrome as a chronic disease may not be 
presumed to have been incurred during service; and the 
presumption of exposure to Agent Orange and the presumption 
of service connection due to exposure to Agent Orange do not 
apply.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. Type 2 diabetes was not incurred in or aggravated by 
service; type diabetes as a chronic disease may not be 
presumed to have been incurred during service; and the 
presumption of exposure to Agent Orange and the presumption 
of service connection due to exposure to Agent Orange do not 
apply.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in August and in October 2001.  The Veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

Regarding the allegation of exposure to Agent Orange, the 
Veteran was asked to provide approximate dates, locations, 
and units of assignments.  The Veteran was notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence), 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the provisions for the 
effective date of a claim and for the degree of disability 
assignable). 

To the extent the provisions for the effective date and for 
the degree of disability assignable were not provided, the 
VCAA notice was defective, but as the claims of service 
connection for type 2 diabetes and Kennedy's syndrome are 
denied, no effective date or disability rating can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the Veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F. 3d 881, 888 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

The RO has obtained service treatment records, service 
personnel records, ship's log, VA records, and afforded the 
Veteran VA examinations and obtained a medical opinion of the 
claim of service connection for Kennedy's syndrome.  A VA 
medical nexus opinion is not needed to decide the claim of 
service connection of type 2 diabetes. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for diabetes or endocrinopathies, 
which applies to Kennedy's syndrome to the extent that the 
syndrome involves an endocrine dysfunction) as a chronic 
disease if manifest to a compensable degree within the year 
after service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active naval service, served in the 
Republic of Vietnam during the Vietnam era (beginning in 
January 1962 and ending in May 1975) shall be presumed to 
have been exposed during such service to certain herbicide 
agents,  including a herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(f).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam, that is, within the land borders, 
including the inland waters, of Vietnam.  38 C.F.R. 
§ 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 
(Fed. Cir. 2008). 

If a veteran was exposed to certain herbicides during active 
service, type 2 diabetes will be presumed to have been 
incurred in service if manifest to a compensable degree, even 
if there is no record of such disease during service. 38 
U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  38 U.S.C.A. § 1116(b)(1).  



VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. 
Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 
42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 
32395-32407 (2007).  

The Secretary has not determined that a presumption of 
service connection based on exposure to certain herbicides 
used in the Republic of Vietnam during the Vietnam era is 
warranted for Kennedy's syndrome.  38 U.S.C.A. § 1116(b)(1), 
(2); 38 C.F.R. § 3.309(e).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Factual Background

The service personnel records showed that the Veteran served 
in the U.S. Navy aboard the U.S.S. Bon Homme Richard (CVA-31) 
from September 1969 until his separation from service in 
April 1971.  His rates were Fireman (Engine/Mechanical 
Apprentice) (FN) and Boiler Technician (BT).

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of Kennedy's syndrome or 
type 2 diabetes. 

After service, VA records show that in May 1985 the Veteran 
complained of the gradual onset of tremors.  It was noted 
that the Veteran served in the U.S. Navy off the coast of 
Vietnam, but he did not go ashore.  

The assessment included possible metabolic disease such as 
diabetes.  In June 1985, the Veteran was referred to a 
neurological consultation to evaluate symptoms of tremors and 
decreased energy.  In November 1985, history included tremors 
for five years and the assessment was motor neuropathy.  In 
March 1986, the assessment was recessive-linked bulbospinal 
neuropathy. 

Private medical records show that in October 1986 the Veteran 
dated the onset of his illness to shortly after service when 
he began to note increasing generalized weakness and the 
appearance of a tremor.  The Veteran stated that he was in 
Vietnam and loaded Agent Orange. 

On VA examination in October 1986, the Veteran stated that 
his tremors started about ten years previously.  History 
included a diagnosis of recessive-linked bulbospinal 
neuropathy in October 1985. 

Records of VA hospitalizations show that in March 1995 and in 
June 1995 the diagnoses were Kennedy's disease, also known as 
spinal bulbar neuropathy, diagnosed in 1985, which 
progressive weakness since the late 1970s, and non-insulin 
dependent diabetes mellitus.  

On VA examinations in June 1995, the Veteran stated that he 
noticed muscle weakness shortly after getting out of service, 
specifically, two years after service.  History included 
diabetes.  The impression was Kennedy's syndrome (progressive 
spinal muscular atrophy with endocrine dysfunction). 

On VA Agent Orange Registry examination in August 2000, the 
Veteran stated that in the Navy he handled 55-gallon drums, 
which leaked and were not labeled.  He stated that he was not 
sprayed or in an area sprayed with Agent Orange, but he felt 
most likely that his food and water were contaminated with 
Agent Orange and that he may have handled Agent Orange.  The 
Veteran stated that he was healthy when he left the service, 
but in the mid-1970s he began to develop tremors and then 
muscle weakness.  Also, the Veteran stated that diabetes was 
diagnosed about 11 years previously.  The impressions were 
recessive-linked bulbospinal neuropathy and type 2 diabetes. 

On VA examination in February 2002, the examiner noted that 
the Veteran was assigned to a small attack carrier, which was 
in the surrounding waters of Vietnam, and that the Veteran 
was primarily assigned to the boiler room.  

According to the Veteran the ship transported Agent Orange in 
drums, which leaked.  The examiner also noted that diabetes 
developed in the late 1980s.  The Veteran did not think that 
the symptoms of his neurological disorder started prior to 
separation from service. The diagnoses were spinobulbar 
muscular atrophy or Kennedy's syndrome and type 2 diabetes.  
The examiner reported that Kennedy's syndrome is inherited by 
males from their mothers and that there was no relationship 
between Agent Orange and Kennedy's syndrome.

In May 2002, the Federal custodian of naval records reported 
the dates in 1969 and 1970 that the U.S.S. Bon Homme Richard 
(CVA-31) was in the waters off Vietnam. The Federal custodian 
also reported there was no evidence that the Veteran handled 
or was exposed to Agent Orange.

In March 2005, the National Archives and Records 
Administration (NARA) reported that that it had custody of 
U.S. Navy ship deck logs, but the logs did not routinely 
record chemicals stored on board and that NARA had no other 
records to document the presence of Agent Orange.  NARA did 
report that Agent Orange was sent directly from Gulfport, 
Mississippi, to the Republic of Vietnam via Merchant Marine 
vessels.  

In March 2006, the Federal Center for Unit Records Research 
(CURR) reported that the U.S.S. Bon Homme Richard conducted 
operations on Yankee Station off the coast of Vietnam for 
various periods between April 1969 and October 1970.  



Analysis

On the basis of the service treatment records, neither 
Kennedy's syndrome nor type 2 diabetes was affirmatively 
shown to have had onset during service, and the Veteran has 
not argued that disabilities were present during service.  38  
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that either Kennedy's syndrome or type 
2 diabetes was noted during service, the principles of 
service connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, the record does show that Kennedy's syndrome 
was first diagnosed in 1985 with a history of symptoms, 
dating to the 1970s, but not during service or not to a 
disabling degree within one year after service to evoke the 
presumption of service connection as a chronic disease under 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.306, 3.309.  And type 2 
diabetes was first diagnosed in 1995 with a subsequent 
history dating to the 1980s, well beyond the one-year 
presumptive period following separation from service in 1971 
for diabetes as a chronic disease under 38 U.S.C.A. § 1112 
and 38 C.F.R. §§ 3.306, 3.309.  

Excluding the question of exposure to Agent Orange, which is 
further addressed below, there is no competent evidence that 
either Kennedy's syndrome or type 2 diabetes, first 
documented after service beyond the one-year presumptive 
period, pertaining to a chronic disease, is otherwise related 
to an injury, disease, or event of service origin.  38 C.F.R. 
§ 3.304(d).

Regarding exposure to Agent Orange, the Veteran asserts that 
his disabilities are attributable to exposure to Agent Orange 
during his period of service in Vietnam, where his ship was 
off shore and docked in the harbors and mouths of rivers.  He 
also asserts that he handled Agent Orange on board the ship 
and his food and water on board ship were contaminated. 

The Veteran does not argue that he set foot within the land 
borders of Vietnam, but he does state that his ship was off 
shore and docked in the harbors and mouths of rivers of 
Vietnam.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam, that is, within the land borders, 
including the inland waters, of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a service member's presence on 
the landmass or inland waters of Vietnam in order to benefit 
from the regulation's presumption). 

The Federal custodian of naval records reported that the 
U.S.S. Bon Homme Richard conducted operations on Yankee 
Station off the coast of Vietnam for various periods between 
April 1969 and October 1970.  There is no documentation that 
the ship entered any port of Vietnam or the inland waters of 
Vietnam for the under 38 C.F.R. § 3.307(a)(6)(iii). 

For this reason, the presumption of exposure to Agent Orange 
does not apply to either claim of service connection for 
Kennedy's syndrome or type 2 diabetes.  38 U.S.C.A. 
§ 1116(f).  

Moreover, VA's Secretary has not specifically determined a 
presumption of service connection based on exposure to 
certain herbicides used in the Republic of Vietnam during the 
Vietnam era is warranted for Kennedy's syndrome.  38 U.S.C.A. 
§ 1116(b)(1), (2); 38 C.F.R. § 3.309(e).  

And as the Veteran is not presumed to have been exposed to 
Agent Orange, the presumption of service connection under 
38 U.S.C.A. § 1116(a)(1) for type 2 diabetes does not apply.  

As neither the presumption of exposure to Agent Orange nor 
the presumption of service connection due to such exposure 
applies to the claims for the reasons articulated, the 
Veteran may still establish service connection by evidence of 
actual exposure to Agent Orange and by evidence that such 
exposure caused the disabilities.  38 C.F.R. § 3.303(d); see 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

As for the Veteran's assertion that he handled Agent Orange 
on board ship, the Federal custodian of naval records 
reported that there was no evidence that the Veteran handled 
or was exposed to Agent Orange.  And the National Archives 
and Records Administration reported that ship deck logs did 
not routinely record chemicals stored on board and that there 
were no other records to document the presence of Agent 
Orange on the ship.  

The National Archives and Records Administration also 
reported that Agent Orange was sent directly from Gulfport, 
Mississippi, to the Republic of Vietnam via Merchant Marine 
vessels.  This evidence opposes, rather than supports, the 
claims.   

And the evidence against the claims outweighs the Veteran 
assertions that he handled Agent Orange as the Veteran stated 
on the VA Agent Orange Registry examination in August 2000 
that he handled 55-gallon drums, which leaked and were not 
labeled, and which he felt was Agent Orange.  While the 
Veteran is competent to describe drums that leaked, he is not 
competent to state that the drums contained Agent Orange as 
he indicated the drums were not labeled so he could not have 
known the contents of drums from the fact that the drums 
leaked and there is no other favorable, supporting evidence.  
For this reason, the Board finds that the Veteran was not 
actually exposed to Agent Orange aboard ship.  

As for the assertion that the food and water were 
contaminated by Agent Orange, other than the Veteran's mere 
statement, there is no supporting evidence of such 
contamination.  And while the Veteran suspects that the food 
and water were contaminated, there is no evidence that the 
Veteran has actual knowledge of such contamination.  For 
these reasons, the Board finds that the Veteran was not 
actually exposed to Agent Orange aboard ship through 
contamination of the food and water. 

As the Board finds that actual exposure to Agent Orange has 
not been established, the Board does not reach the question 
of medical causation, that is, evidence that Kennedy's 
syndrome or type 2 diabetes was actually caused by exposure 
to Agent Orange.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

As the preponderance of the evidence is against the claims as 
explained, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for Kennedy's syndrome to include as due 
to exposure to Agent Orange is denied.

Service connection for type 2 diabetes to include as due to 
exposure to Agent Orange is denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


